Quillian, Judge.
Our decision in these cases is controlled by our holding in North Peachtree I-285 Properties v. Hicks, 136 Ga. App. 426.
Argued September 2, 1975
Decided October 9, 1975
Rehearing denied November 5, 1975
Newton B. Schwartz, for appellants.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, D. Lurton Massee, Jr., Dennis S. Meir, for appellees.
However, one enumeration of error raised in these cases which was not raised in North Peachtree &c. v. Hicks, supra, requires discussion. Appellant alleges that they had paid to plaintiff Maloof the sums of $25,000 on June 18, 1974 and $13,490 on July 12, 1974. This was after suit was instituted but before summary judgment was rendered against appellant. Accordingly, appellant alleges that "[t]he amount of the judgment as entered was knowingly incorrect.” Whether appellant contends that all judgments in cases No. 50939 through No. 50944 were alleged to be erroneous, or only the judgments in the case of plaintiff Maloof (No. 50941 and No. 50942) were incorrect, is not clear. In our review of the voluminous records of cases No. 50937 through No. 50944, we were unable to substantiate appellant’s contention that payment had been made. Appellant failed to cite where in the record this evidence could be found. See Rule 18 (a) (1), Rules of the Court of Appeals of the State of Georgia. Accordingly, this enumeration of error is unsubstantiated and we find it to be nonmeritorious.

Judgments affirmed.


Pannell, P. J., and Clark, J., concur.